DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mack et al. (US Pub. No. 2013/0163977).
Regarding claims 1-15 and 17-20, Mack teaches a portable electronic apparatus comprising:
a housing (Fig. 1, item 110);
an imaging device (140) configured to capture images;
a stabilizing mechanism coupled to the imaging device and configured to stabilize the imaging device (gimbal structure –para. 68);
wherein the stabilizing mechanism and the imaging device are arranged inside the housing of the portable electronic apparatus (Fig. 1);

a display screen (125) arranged at the housing and configured to display images captured by the imaging device [claim 3];
wherein the display screen includes a touch-screen (para. 36) [claim 4];
wherein the display screen is configured to receive touch operation for controlling the stabilizing mechanism and adjusting attitude of the imaging device (para. 38] [claim 5];
wherein the imaging device is arranged at an area inside the housing and spaced apart from the display screen (Fig. 1) [claim 6];
wherein the stabilizing mechanism is integrated with the imaging device and arranged at an area inside the housing and space apart from the display screen (Fig. 1) [claim 7];
wherein the imaging device faces a direction away from the display screen (para. 11) [claim 8];
wherein the imaging device is a rear camera of the portable electronic apparatus (para. 11) [claim 9];
wherein the portable electronic apparatus includes a portable communication apparatus (para. 29) [claim 10];
wherein the portable communication apparatus includes a mobile phone or a portable tablet (para. 29) [claim 11];
wherein the stabilizing mechanism include a stabilizing gimbal including a triple-axis or dual axis stabilizing gimbal (para. 68); and
the imaging device is arranged at the stabilizing gimbal [claim 12];
wherein the portable electronic apparatus provides electrical power to the stabilizing gimbal and controls the stabilizing gimbal to move (para. 70) [claim 13];
wherein the imaging device is arranged at a distal axis of the stabilizing gimbal (implicit) [claim 14];

wherein the stabilizing mechanism forms a space configured to accommodate at least part of the imaging device (implicit) [claim 17];
wherein the portable electronic apparatus is configured to function as a handle to be hold by a user (implicit) [claim 18];
wherein the portable electronic apparatus is configured to control an operation of the imaging device (para. 70) [claim 19];
wherein the imaging device is a camera integrated with the portable electronic apparatus (Fig. 1) [claim 20].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack in view of Lam (US Pub. No. 2017/0302852). 
Regarding claim 16, Mack teaches all the claimed limitations except for stabilizing gimbal further includes a roll axis connected to the pitch axis, and a yaw axis connected to the pitch axis through the roll axis. Lam teaches a portable electronic apparatus comprising a stabilizing gimbal, wherein the stabilizing gimbal includes a roll axis connected to the pitch axis, and a yaw axis connected to the pitch axis through the roll axis (Fig. 1). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a three-axis gimbal as taught by Lam for said two-axis gimbal in order to facilitate the adjustment of the camera orientation in three orthogonal directions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852